Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed August 16, 2022.
Claims 2, 23 and 25 have been amended.
Claims 1, 2, 4, 8, 10-12, 14-17, 22, 23, 25, 33, 34, 39, 40, 44-48 and 53 are pending in the present application.

Election/Restrictions
Applicant’s election (with traverse) of Group I (claims 1, 2, 4, 8, 11, 14, 16, 22, 23, 25, 33, 34, 39, 40, 44 and 45) in the reply filed on April 16, 2022 is acknowledged.
The traversal is on the grounds that the search and examination of the claims of Groups I-III do not present an undue burden to the Examiner.  This traversal has been fully considered by the Examiner, but is not found persuasive because as detailed in the previous Requirement for Election/Restriction filed June 10, 2022, unity of invention is lacking because at least the invention of Group III cannot be considered a special technical feature over the prior art since this invention was already known to one of ordinary skill in the art prior to the current invention.  See the prior art of WO 2017/136794 A1 to Massachusetts Institute of Technology (MIT) (submitted and made of record on the Information Disclosure Statement filed December 14, 2020).
Applicant’s species election (with traverse) of:  (i) the U-replaced tracrRNA-9, SEQ171; (ii) the aptamer nucleic acid sequence comprising SEQ ID NO: 257; and (iii) spCas9, in the reply filed on April 16, 2022 is also acknowledged.  The traversal is on the grounds that the search and examination of the different species do not present an undue burden to the Examiner.  This traversal has been fully considered by the Examiner, but is not found persuasive because as detailed in the previous Requirement for Election/Restriction filed June 10, 2022, the species are independent because claims to the different species recite the mutually exclusive characteristics of such species.  For example, see Table 8 which details different sequences of U-replaced tracrRNAs.  In addition, these species are not obvious variants of each other based on the current record.
For the reasons discussed above, the requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 10, 12, 15, 17, 46-48 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made with traverse in the reply filed on August 16, 2022.
Claims 1, 2, 4, 8, 11, 14, 16, 22, 23, 25, 33, 34, 39, 40, 44 and 45 have been examined on the merits as detailed below:


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed December 14, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
The listing of references in the specification at pages 93 and 94 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The Drawings filed June 18, 2020 are acknowledged.  However, the Drawings are objected to because some Drawings reference the colors “green” and “orange”.  See Figure 1A, for example.  In the instant application, color drawings have been filed without a petition which has been granted or approved.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37CFR 1.84(b)(2).  Note that the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web.  Therefore, only one set of such color drawings is necessary when filing via EFS-Web.  


Nucleotide Sequence Disclosures
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. §1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §1.821-1.825 for the reason(s) set forth below:  
The disclosure contains sequences which fall under the purview of 37 CFR 1.821 through 1.825 as requiring SEQ ID NOs., but which are not so identified.  For example, see  Figures 11, 12, 13A, 13F, 17A-I, 18, 19A, 20B-20E, 25A and 26A.  The above are examples and do not indicate that the Examiner has made an exhaustive review of the application.  Applicants must comply with the requirements of 37 C.F.R. §1.821-1.825 in order for any response to this action to be considered fully responsive.
The present Specification lists SEQ ID NO:158 as having the following sequence: CTACAAGGGACTTTCCGCTG.  See page 92.  However, the text file of the Sequence Listing reports SEQ ID NO:158 as follows:  agcauagcaa guuuaaauaa ggcuaguccg uuaucaacuu gaaaaagugg caccgagucg gugcuuu.  The sequences listed in the Disclosure must be the same as the sequences listed in the text file of the Sequence Listing.  
Applicant is urged to carefully review the application to ensure that it fully complies with the sequence rules.  Applicants must comply with the requirements of 37 C.F.R. §1.821-1.825 in order for any response to this action to be considered fully responsive.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 8, 11, 14, 16, 22, 23, 25, 33, 34, 39, 40, 44 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are indefinite because the phrase, "the modified tracrRNA sequence is not a naturally occurring tracrRNA sequence" in claims 1 and 22 is indefinite.  All naturally occurring tracrRNA sequences need to be known, cataloged and compared to a putative 'genetically modified' sequence, which is not provided in the present Specification.  See MPEP § 2173.02 (II) which states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). In this case, there is no “bright line” by which to evaluate "the modified tracrRNA sequence is not a naturally occurring tracrRNA sequence", and so the claims are indefinite.
One of skill in the art could not interpret the metes and bounds of the claims.  For examination purposes, the Examiner with interpret the phrase, "the modified tracrRNA sequence is not a naturally occurring tracrRNA sequence" to mean that the modified tracrRNA sequence comprises a naturally occurring tracrRNA sequence comprising at least one base substitution.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 8, 11, 14, 16, 22, 23, 25, 33, 34, 39, 40, 44 and 45 are rejected under pre-AIA  35 U.S.C. 103 as being obvious over US 2017/0349894 A1 to The Broad Institute, Inc. et al. (hereinafter, 'Broad') in view of US 2017/0327820 A1 to Caribou Biosciences, Inc. (hereinafter, 'Caribou') and WO 2017/004279 A2 to Massachusetts Institute of Technology (hereinafter, 'MIT') (all submitted and made of record on the IDS filed December 14, 2020).
The claims are drawn to a nucleic acid comprising a genetically modified trans-activating crRNA (tracrRNA) sequence, wherein (a) at least one nucleotide of the modified tracrRNA sequence corresponding to a uracil of SEQ ID NO: 1 is a nucleotide other than uracil, and (b) the modified tracrRNA sequence is not a naturally occurring tracrRNA sequence.
Broad discloses a nucleic acid comprising a genetically modified (a truncated (genetically modified); paragraph [0425] trans-activating crRNA (tracrRNA) sequence (trans-activating crRNA (tracrRNA) sequence; paragraphs [0031], [0425], wherein (a) at least one nucleotide of the modified tracrRNA sequence corresponding to a uracil of SEQ ID NO: 1 is a nucleotide other than uracil (wherein the tracrRNA encompasses SEQ ID NO: 34 (the modified tracrRNA sequence corresponding to a uracil of SEQ ID NO: 1 is a nucleotide other than uracil); paragraph [0087]; wherein SEQ ID NO: 34 is 92.6% identical to Applicants SEQ ID NO: 1, and includes an A substitution at the third U in the sequence); a nucleic acid comprising a guide RNA (gRNA) sequence (a nucleic acid comprising a guide RNA (gRNA) sequence; paragraphs [0011], [0014], [0015]), wherein some nucleotides of said gRNA sequence are modified nucleotides (wherein some nucleotides of said gRNA sequence are modified nucleotides; paragraphs [0053], [0744) and wherein said gRNA sequence is further modified with an insertion of an aptamer nucleic acid sequence at a loop region of said gRNA sequence (and wherein said gRNA sequence is further modified with an insertion of an aptamer nucleic acid sequence at a loop region of said gRNA sequence; paragraphs [0011], [0012]); and a composition comprising: (a) a first nucleic acid comprising a genetically modified trans-activating crRNA (tracrRNA) sequence (a composition comprising: (a) a first nucleic acid comprising a genetically modified trans-activating crRNA (tracrRNA) sequence; paragraphs [0014], [0087], (0103]), wherein (i) at least one nucleotide of the modified tracrRNA sequence corresponding to a uracil of SEQ ID NO: 1 is a nucleotide other than uracil (wherein the tracrRNA encompasses SEQ ID NO: 34 (the modified tracrRNA sequence corresponding to a uracil of SEQ ID NO: 1 is a nucleotide other than uracil); paragraph [0087]; wherein SEQ ID NO: 34 is 92.6% identical to Applicants' SEQ ID NO: 1, and includes an A substitution at the third U in the sequence); and (b) a second nucleic acid comprising a guide RNA (gRNA) sequence ((b) a second nucleic acid comprising a guide RNA (gRNA) sequence; paragraphs [0011], [0014], [0087], [00103]), wherein one or more nucleotides of said gRNA sequence are modified nucleotides (wherein one or more nucleotides of said gRNA sequence are modified nucleotides; paragraphs [0053], [0744]). 
Broad discloses that to minimize the level of toxicity and off-target effects, Cas nickase mRNA (for example S. pyogenes Cas9 with the D10A mutation) can be delivered with a pair of guide RNAs targeting a site of interest.
Broad does not disclose wherein: (b) the modified tracrRNA sequence is not a naturally occurring tracrRNA sequence comprising at least one base substitution; or wherein all cytosine nucleotides of said gRNA sequence are modified nucleotides.
Caribou discloses a modified tracrRNA sequence is not a naturally occurring tracrRNA sequence comprising at least one base substitution (a tracrRNA sequence comprising one or more substitutions (a modified tracrRNA sequence is not a naturally occurring tracrRNA sequence); paragraph (0205]).  For example, Caribou discloses a nucleic acid comprising a genetically modified trans-activating crRNA, tracrRNA sequence (a modified form of a tracrRNA that can comprise an nucleotide change such as a deletion, insertion, or substitution, variant, mutation, or chimera; paragraph [02051), wherein b. the modified tracrRNA sequence comprises a naturally occurring tracrRNA sequence comprising at least one base substitution (a modified form of a tracrRNA that can comprise an nucleotide change such as a substitution in a wild type tracrRNA; paragraph [0205]).
MIT discloses guide RNA molecules (guide RNA molecules; Abstract), wherein all of the cytosine nucleotides are modified nucleotides (wherein all of the cytosine nucleotides are modified nucleotides; page 143, fifth paragraph) to enhance resistance to nuclease degradation (to enhance resistance to nuclease degradation; page 143, first paragraph).
Regarding those claims that recite, “capable of” language (claims 16, 17 and 34), such language is a latent property.  Therefore, the Examiner is interpreting the modified tracrRNA taught and suggested by the combination of the prior art of Broad, Caribou and MIT to possess the respective “capable of” properties, absent some evidence to the contrary.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Broad to have used a modified tracrRNA sequence, as disclosed by Caribou, in order to avoid a potential off-target reaction with a complementary sequence, and/or to modulate the affinity of the tracrRNA with the CRISPR nuclease. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Broad to have provided gRNA molecules comprising modified cytosine residues, as disclosed by MIT, in order to better enable the guide RNA molecules to resist nuclease degradation.
At the time of invention, modification of tracrRNA was well known in the art.  Modifications comprising 2'-modified nucleotides, optionally wherein said 2'-modified nucleotides are 2'- amine modified nucleotides, 2'-fluoro modified nucleotides, 2'-O-methyl modified nucleotides was also known in the field at the time of the invention, as evidenced and demonstrated by Broad and/or MIT.  Particular modifications were a matter of design choice, and rely on the well-known prior art teachings of Broad and/or MIT to arrive at a particular modification.  That is, one of ordinary skill in the art could determine by routine experimentation the types of modified and unmodified nucleosides to incorporate into tracrRNA to confer a desired property or optimization for a specific utility.  
For the reasons above, it is the Examiner's position that with routine experimentation and based on desired function and utility, one would reasonably expect to arrive at the modified tracrRNA of Applicant's claimed invention, absent some evidence to the contrary.  
The evidence above supports a finding that there would have been a reasonable expectation of success and that the claims would have been obvious over the cited prior art.  Therefore, the invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Art not relied upon but made of record
Scott et al. (Sci Rep. 2019; 9: 16104. Published online 2019 Nov 6) teach specific sequence modifications to gRNA that significantly enhance Cas9 RNP activity, particularly focusing on the replacement or deletion of uridines, termed U-modified tracrRNAs.
Scott et al. (Molecular Therapy: Nucleic Acids Vol. 19 March 2020) developed a U-replaced tracrRNA by substituting Cas9-interacting uridines with A or Gs in the internal loop and also teach 2′F-uridines appear to be poorly tolerated in the tracrRNA and sgRNAs.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635